Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 21, 2015

                                       No. 04-14-00354-CV

   Luz CHAVEZ, Individually, and as Representative of the Estates of Rudolph Chavez, Sr.
 (Deceased) and Rudolph Chavez, Jr. (Deceased), and as Next Friend of Joel Chavez, a minor;
            Darlene Chavez; Allen Chavez; Francisco Chavez; and Celia Chavez,
                                        Appellants

                                               v.

              KANSAS CITY SOUTHERN RAILWAY CO. and Jose Juarez,
                                Appellees

                 From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2007-CVE-000347-D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding


                          CORECTED ORDER
Sitting: Karen Angelini, Justice
         Marialyn Barnard, Justice
         Rebeca C. Martinez, Justice

    The Appellant’s Motion for Extension of Time to File Motion for Rehearing is
GRANTED. Time is extended to July 31, 2015.

                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of July, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court